Citation Nr: 0703721	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  04-03 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Whether new and material evidence has been received in 
order to reopen a claim of entitlement to service connection 
for arthritis of the lumbar spine.

2. Whether new and material evidence has been received in 
order to reopen a claim of entitlement to service connection 
for fractured ribs, left side.

3. Entitlement to service connection for stomach pain.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and niece



ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION


The veteran had active military service from December 1942 to 
November 1946.  This case comes to the Board of Veterans' 
Appeals (Board) from an April 2003 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In November 2005, the Board 
remanded this claim to the RO for additional development.  
The case has been returned to the Board and is ready for 
further review.  


FINDINGS OF FACT

1.  No stomach disorder was noted during service and a 
current stomach disorder is not related to service.

2.  An unappealed May 1969 RO determination, notice of which 
was sent to the veteran that same month, found that new and 
material evidence had not been received to reopen a claim for 
service connection for a back disorder.   

3.  The veteran did not timely disagree with the May 1969 RO 
determination.  

4.  Evidence received since the May 1969 RO decision does not 
relate to an unestablished fact necessary to substantiate the 
claim or raise a reasonable possibility of substantiating the 
claim for service connection for a lumbar spine disorder.  

5.  In June 1967, the Board denied service connection for a 
side ache.   

6.  Evidence received since the June 1967 Board decision does 
not relate to an unestablished fact necessary to substantiate 
the claim, is either cumulative or redundant, and does not 
raise the possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The May 1969 rating decision denying service connection 
for a lumbar spine disorder is final.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2006).

2.  Evidence submitted since the RO's May 1969 decision is 
not new and material with respect to the claim for service 
connection for arthritis of the lumbar spine, and the claim 
for that benefit is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a) (2006).  

3.  Evidence submitted since the Board's final denial in June 
1967 is not new and material with respect to the claim for 
service connection for fractured ribs, left side, and the 
claim for that benefit is not reopened.  38 U.S.C.A. §§ 5108, 
7104 (West 2002); 38 C.F.R. §§ 3.156 (2006).  

4.  The criteria for service connection for a stomach 
disability are not met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service, 
and for some disorders, may be presumed if manifested to a 
compensable degree within the first post service year.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a), 3.307, 3.309.  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  

Stomach Pain

The veteran claims that service connection is warranted for 
stomach pain which he argues was incurred in service when he 
was injured in a Jeep accident in February 1945.  The record 
shows that in October 1944, the veteran was in the back of a 
truck that was forced off the road into a gully by another 
reckless driver, and he was thrown against the side of the 
truck with a direct blow in the region of the left iliac 
area.  The record also shows that he injured his right knee 
in February 1945 when he fell between a Jeep and a recon car.  
However, the service medical records do not indicate that the 
veteran injured his stomach or was treated during service for 
any stomach problems.  Additionally, at his October 1946 
separation examination, abdominal examination was normal.   

VA Narrative Summary shows that during a hospitalization in 
1952, the veteran complained of abdominal pain and occasional 
nausea.  Examination, which included a GI series, was 
negative.  In a May 1967 statement a private doctor indicated 
that the veteran had a peptic ulcer.  Current VA outpatient 
treatment records show no findings of a stomach disorder. 

The Board finds that service connection is not warranted.  
Initially the Board notes that there is no showing of any 
stomach injury or problem in service.  As to a current 
disability, a private examiner noted in 1967, many years 
after service, that the veteran had an ulcer; however records 
or specific findings for that determination were not 
provided.  Current records do not support such a finding 
since VA outpatient treatment records and examinations dated 
from the 1950's until 2004 show no diagnosis, complaints or 
treatment for any confirmed gastrointestinal disorder.  
Additionally, at his RO hearing in August 2003, the veteran 
testified that he did not have a digestive problem, merely 
pain, and that he had no current treatment for stomach pain.  
It is important to point out at this juncture that pain is 
not in and of itself a disability.  See Sanchez-Benitez v. 
Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001) (absent a 
disease or injury incurred during service, the basic 
compensation statutes cannot be satisfied).  There must be 
medical evidence of a diagnosed disability in order for VA 
compensation benefits to be awarded.  In any event, the 
requirement of an inservice injury or disorder has not been 
met.  Thus, the claim cannot prevail.  Watson v. Brown, 4 
Vet. App. 309, 314 (1993).

The Board has also considered the veteran's own assertions.  
The Board finds that such assertions are afforded no 
probative weight in the absence of evidence that the veteran 
has the expertise to render opinions about medical matters.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998). 

New and Material Evidence

To reopen a previously denied Board decision, or an RO 
decision that has become final, new and material evidence 
must be received.  38 U.S.C.A. §§ 5108, 7104, 7105; 38 C.F.R. 
3.156(a).  Regardless of the RO's actions, the Board must 
make an independent determination on whether new and material 
evidence has been submitted.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

Arthritis of the Lumbar Spine

There were several prior denials on this issue.  In June 
1967, the Board denied service connection for this issue.  
The Board found that a back disorder was not shown in service 
and that arthritis was not shown until 1963, approximately 15 
years after service.  In September 1967 the RO sent the 
veteran a letter determination that he had to submit new and 
material evidence to reopen his claim.  Another notice letter 
was sent to him in November 1967 in this regard.  An 
unappealed May 1969 RO determination, notice of which was 
sent to the veteran that same month, found that new and 
material evidence had not been received to reopen a claim for 
service connection for a back disorder.   

Evidence received since the last final denial of service 
connection for a lumbar spine disorder is not new and 
material.  Evidence received since the May 1969 RO denial 
consists of VA medical records dated from the 1970's to 2004 
which are either duplicates of records previously of record, 
and therefore not new or material, or others which were not 
previously of record and are new, but not material since they 
either include no treatment for a spine disorder, or they 
show a finding of a lumbar spine disability, which was 
previously documented.  Therefore the evidence submitted 
since the May 1969 RO denial cannot relate to an 
unestablished fact necessary to substantiate the claim, or 
raise a reasonable possibility of substantiating the claim.  
The hearing testimony offered in the veteran's hearings is 
new, however, it is not material since veteran's statements 
are cumulative and redundant merely reiterating the veteran's 
previous contentions.  38 C.F.R. § 3.156(a) 2006.  Thus the 
claim is not reopened.  

Fractured Ribs, Left Side

In June 1967, the Board denied service connection for a side 
ache, finding that while the veteran was treated for a side 
ache in service, nothing was shown at discharge, and the side 
ache was acute and transitory and resolved.  

Evidence received since the last final denial of service 
connection for a side ache is not new and material.  Evidence 
received since the June 1967 denial consists of VA medical 
records dated from the 1970's to 2004.  None of the evidence 
relates to a left side disability.  Therefore no new and 
material evidence has been received, and the claim cannot be 
reopened.  The hearing testimony offered in the veteran's 
hearings is new, however, it is not material since veteran's 
statements are cumulative and redundant merely reiterating 
the veteran's previous contentions.  38 C.F.R. § 3.156(a) 
(2006).  Thus the claim is not reopened.  

Duties to Notify and Assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO's January 2003 letter describing the evidence needed 
to support the veteran's claim for service connection and for 
reopen previously denied clams was timely mailed before the 
initial rating decision denying the claims, and fully 
complied with the requirements of Quartuccio as to the 
service connection issue.  It described the evidence 
necessary to substantiate a claim for service connection.  

The notice letter did not, however, address what evidence was 
needed with respect to the disability rating criteria or the 
effective date for service connection.   See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) (since the degree of 
disability and effective date of the disability are part of a 
claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim).  This veteran was not harmed by not receiving that 
information, however, because service connection was denied, 
rendering moot the issues relating to rating criteria and the 
effective date of an award.  

The letter provided the veteran with the criteria necessary 
for reopening previously denied claims; however the criteria 
identified referred to the law that was no longer in effect.  
However, in the SOC, the correct criteria were provided to 
the veteran.   Since the SOC included written notice of the 
evidence the veteran should provide in support of his attempt 
to reopen the claims for service connection, and the notice 
letter discussed a claim for service connection as noted 
above, this information when considered in its totality 
adequately satisfies the necessary notice requirements.  See, 
Kent v. Nicholson, 20 Vet. App. 1 (2006).   

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
service medical records, and obtaining the veteran's 
treatment records.  The veteran has had two hearings in this 
claim.  The Board notes that a VA examination has not been 
obtained.   However, as noted above, the evidence does not 
support a finding that such should be scheduled regarding 
these claims.  All relevant facts with respect to the claim 
have been properly developed.  Under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Accordingly, the Board concludes that VA has 
fulfilled its duty to assist the veteran, and a remand for an 
examination and/or opinion is not necessary to decide the 
claim.  See 38 C.F.R. § 3.159 (c)(4) (2006).  


ORDER

Service connection for stomach pain is denied.

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for arthritis of 
the lumbar spine, and the claim is denied.

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for fractured 
ribs, left side, and the claim is denied.  


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


